Citation Nr: 1401443	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-26 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.
 

FINDING OF FACT

In a statement dated May 17, 2011, the Veteran stated that he wished to withdraw his appeals.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for entitlement to service connection for a right knee disorder.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for entitlement to service connection for a left knee disorder.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In May 2011 the Veteran submitted a statement requesting withdrawal of his appeal for all issues in appellate status.  Additionally, the Veteran's representative submitted a "Motion to Withdraw Appeal" to the Board in December 2013.  Accordingly, the Board does not have jurisdiction to review the appeals, and the appeal for entitlement to service connection for a right knee disorder, and the appeal for entitlement to service connection for a left knee disorder, are dismissed.


ORDER

The appeals are dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


